Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 17/081,671 BODY SUPPORT DEVICE HAVING RELEASABLE LEG filed on 10/27/2020.  Claims 1-13 are allowed.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 directed to an invention non-elected without traverse.  Accordingly, claims 14-18 been cancelled.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach a body support device, having a body attachment portion configured for attaching the body support device to a body of a user, wherein the body attachment portion has a first side and a second side, wherein the first side is configured for coupling with the body of the user and wherein the second side is configured for facing away from the body of the user, wherein the first side includes at least one receiving channel; a leg having an elongate member having an elongate body having a central longitudinal axis, the leg configured for coupling with the body attachment portion, the elongate member configured for hinged movement between extended and retracted positions; and a coupling interface for hingedly coupling the leg to the body attachment portion, such that the leg is configured for hinging between extended and retracted positions relative to the body attachment portion, wherein the coupling interface is configured for slidably releasable attachment with the at least one receiving channel on the body attachment portion.
With regards to claim 13, the prior art does not teach a body support device, having a body attachment portion configured for attaching the body support device to a body of a user, therein the body attachment portion has a first side and a second side, wherein the first side is configured for coupling with the body of the user and wherein the second side is configured for facing away from the body of the user, wherein the first side includes at least one receiving channel; a leg comprising an elongate member having an elongate body having a central longitudinal axis, the leg configured for coupling with the body attachment portion, the elongate member configured for hinged movement between extended and retracted positions; and a coupling interface for hingedly coupling the leg to the body attachment portion, such that the leg is configured for hinging between extended and retracted positions relative to the body attachment portion, wherein the coupling interface is configured for slidably releasable attachment with the at least one receiving channel on the body attachment portion, wherein the at least one receiving channel on the body attachment portion includes a locking mechanism configured to maintain the at least a portion of the coupling interface within the at least one receiving channel on the body attachment portion and to release the coupling interface from the at least one receiving channel when the locking mechanism is disengaged by the user.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/2/21